Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on December 11, 2018. Claims 1-9 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. 
Following the 101 analysis for eligible: 

Step 2A, Prong 1: Judicial Exception Recited? Yes. Claim 1, recites of a vehicle system that communicates with a navigation server, retrieving route data and confirming the received data.
The limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the vehicle system”.  That is, other than reciting “by a vehicle system” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the vehicle system” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.  
Step 2A—Prong 2:  Practical Application? No.  The claim recites additional elements of a navigation server and a mobile driver application for receiving and transmitting. The receiving and transmitting steps are recited at a high level of generality (i.e. as a general means of gathering vehicle data and transmitting the data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “vehicle system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Step 2B: Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
The claims are ineligible.

Claims 2-9 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kline et al. US2005/0080520 (“Kline”).

Regarding claim(s) 1. Kline discloses a system for hauling vehicle administration, the system comprising: 
a digital ticket server and a pick-up administration module including one or more beacons and a scale house operations application administering operations for a scale house at the material site, wherein the scale house operations application is also adapted for data communications with the digital ticket server and the digital ticket server is adapted for data communications with a mobile driver application (customer data, truck number and driver information, etc.) to all locations, para [0079]-[0084], trash pickup trucks, forklifts, etc. - generate signal that correlate to hydraulic pressure and are used to determine loads or weight - wireless commands delivered in real-time while the trailer is being loaded on the scale - IH interactive highway beacons, para [0272]-[0276); and 
wherein the scale house operations application is configured to create a digital hauling confirmation ticket including a plurality of the hauling attributes and transmit the digital hauling confirmation ticket to the digital ticket server and the digital ticket server is configured to transmit the digital hauling confirmation ticket to the driver mobile application. and wherein the mobile driver application further comprises a weight-based navigation module adapted for data communications with a navigation server and configured to retrieve navigation information from the navigation server; retrieve one or more routes identified by the navigation server (para [0079]-[0084], sophisticated and accountable vehicle management with shared controls to include driver assist systems, collision avoidance, GPS timed movement, remote control and vehicle robotics performed via the protected DRC/PFN vehicle interface, para [0248]-[0251], wireless commands delivered in real-time while the trailer is being loaded on the scale - IH interactive highway beacons, para [0272]-[0276]):); and 
confirming that all roads on the identified route conform to structural requirements for the current weight of the hauling vehicle identified in the digital ticket (para I0079]-[0084], customer data, truck number and driver information, etc.) to all locations. Sensed data; weights, type of waste or paper carried are down loaded as electronic invoice from the vehicle for the company doing business. This includes hazmat or vehicle alerts if such an event occurs during transport, para [0272]-[0276]);). 

Regarding claim(s) 2. Kline discloses wherein the navigation module configured to confirm that all roads on the identified route conform to structural requirements for the current weight of the hauling vehicle identified in the digital ticket is further configured to: retrieve predefined structural information for each road on the identified route; and compare, for each road on the identified route, the retrieved structural information for each road with the current weight of the hauling vehicle; and provide to the user, through the graphical user interface of the mobile driver application, an indication of each road on the identified route that does not conform to the structural requirements for the current weigh of the hauling vehicle ((customer data, truck number and driver information, etc.) to all locations, para [0079]-[0084], trash pick up trucks, forklifts, etc. - generate signal that correlate to hydraulic pressure and are used to determine loads or weight - wireless commands delivered in real-time while the trailer is being loaded on the scale - IH interactive highway beacons, para [0272]-[0276]).) 

Regarding claim(s) 3. Kline discloses wherein the one or more beacons are also adapted for data communications with the mobile driver application and the mobile driver application is adapted to transmit one or more beacon identifications and beacon values to the digital ticket server (para [0079]-[0084], trash pick up trucks, forklifts, etc. - generate signal that correlate to hydraulic pressure and are used to determine loads or weight - wireless commands delivered in real-time while the trailer is being loaded on the scale - IH interactive highway beacons, para [0272]-[0276]).)
	
Regarding claim(s) 4. Kline discloses wherein the digital ticket server is configured to determine whether a single hauling vehicle is on a scale in dependence upon the beacon identifications and the beacon values (para [0079]-[0084], trash pick up trucks, forklifts, etc. - generate signal that correlate to hydraulic pressure and are used to determine loads or weight - wireless commands delivered in real-time while the trailer is being loaded on the scale - IH interactive highway beacons, para [0272]-[0276]).)

Regarding claim(s) 5. Kline discloses wherein the digital ticket server is further configured to determine whether a single hauling vehicle is on a scale also in dependence upon a known distance between the scale and the one or more beacons (para [0079]-[0084]).)

Regarding claim(s) 6. Kline discloses wherein the scale house operations application also includes a graphical user interface (`GUI`) for receiving from an operator of the scale house one or more hauling attributes of the transportation of the material being loaded at the pick-up site including at least an identification of the hauling vehicle (para [0150]-[0153], para [0238]-[0239]). 

Regarding claim(s) 7. Kline discloses wherein the scale house operations application is configured to create a digital hauling confirmation ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket and the digital hauling confirmation ticket includes one or more attributes of a physical confirmation ticket printed by the printer associated with the printer plug-in  ((para [0150]-0153], wireless network of the PFN/TRAC System and FACT security network - print this data on hard copy via numerous printers interfaced - with all the ID information and data., para [0238]-[0239]).

Regarding claim(s) 8. Kline discloses provides the hauling attributes to the printer for physical printing of a physical hauling confirmation ticket and wherein the physical confirmation ticket includes one or more of the same hauling attributes as the digital hauling confirmation ticket ((Wireless PFN units in the vehicles deliver load and route identifier information (customer data, truck number and driver information, etc.) to all locations, para [0079]-[0084], trash pick up trucks, forklifts, etc. - generate signal that correlate to hydraulic pressure and are used to determine loads or weight - wireless commands delivered in real-time while the trailer is being loaded on the scale - IH interactive highway beacons, para [0272]-[0276]).)

Regarding claim(s) 9. Kline discloses wherein the attributes of the transportation of the material being loaded at the pick-up site include one or more of a digital ticket ID, driver ID, mobile driver ((Wireless PFN units in the vehicles deliver load and route identifier information (customer data, truck number and driver information, etc.) to all locations, para [0079]-[0084], trash pick up trucks, forklifts, etc. - generate signal that correlate to hydraulic pressure and are used to determine loads or weight - wireless commands delivered in real-time while the trailer is being loaded on the scale - IH interactive highway beacons, para [0272]-[0276]).)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669